Case: 1:21-cv-00135 Document #: 130 Filed: 07/09/21 Page 1 of 1 PageID #:2585

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Clearview AI, Inc., Consumer Privacy Litigation,
et al.
                                                    Plaintiff,
v.                                                                     Case No.:
                                                                       1:21−cv−00135
                                                                       Honorable Sharon
                                                                       Johnson Coleman
Clearview AI, Inc., et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 9, 2021:


         MINUTE entry before the Honorable Sharon Johnson Coleman: Center on Privacy
& Technology's unopposed motion for leave to file amicus brief [119],[120] is granted.
Counsel is to electronically file the amicus brief as a separate entry on the case docket. No
appearance necessary on 7/13/2021. Electronic Frontier Foundation's unopposed motion
to file brief of amicus [125] and American Civil Liberties Union and American Civil
Liberties Union of Illinois' unopposed motion for leave to file brief of amici curiae [128]
are both granted. Counsel is to electronically file the briefs as separate docket entries on
the case docket. No appearance necessary on 7/14/2021. Attorney Rachel L. Fried's
motion for leave to appear pro hac vice [118] is granted. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
